SULLIVAN, Judge
(concurring):
I completely agree with the excellent analysis of this case by my Brother, Judge Cox.
I note in addition that the members found appellant guilty of communicating indecent language in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. The military judge had instructed them on this offense as follows:
MJ: Specification 2; the elements are as follows:
That, at Hinesville, Georgia, on or about 11 April 1988, the accused orally communicated to [A] certain language, that is, by asking the said [A] if he could climb into bed with her.
Element Two: That, at the time, [A] was a child under the age of 16 years, and not the wife of the accused.
Three: That this language was indecent.
Fourth: That, under the circumstances, the accused’s conduct was of a nature to bring discredit upon the Armed Forces.
MJ: I’ve already instructed you on indecency and communication [in connection with specification 1]. Does anybody have any question about that?
Apparently not.
(Emphasis added.) Even assuming the language delineated in this specification might be innocent in some circumstances, it was alleged to be indecent in appellant’s case. Under our case law, it was not necessary that the circumstances of the utterance be alleged with more particularity to be legally sufficient. See United States v. Holland, 12 USCMA 444, 445, 31 CMR 30, 31 (1961); United States v. Gaskin, 12 USC-MA 419, 421, 31 CMR 5, 7 (1961).